Citation Nr: 1539860	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1968 to December 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board denied the Veteran's claims for service connection for a low back disorder and an acquired psychiatric disorder in a September 2014 decision.  The Veteran filed a motion for reconsideration of the decision in October 2014.  Subsequently, in October 2014, the Veteran's motion for reconsideration was denied.  

The Veteran also appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a Joint Motion for Remand filed by the parties and remanded the issue of service connection for a low back disorder to the Board.  The Veteran withdrew his appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder.  

The Board notes that, in November 2014, Veteran filed a claim of service connection for hypertension and applications to reopen the claims of service connection for a low back disorder, an acquired psychiatric disorder, and hearing loss.  In a February 2015 rating decision, the RO denied the claims.  In March 2015, the Veteran filed a notice of disagreement only as to the issue of hearing loss.  It appears that the RO is actively processing this issue.  Accordingly, the Board will not remand the appeal for an issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  

In November 2014, the Veteran's representative, J. Michael Wood, withdrew as the Veteran's representative.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that have not yet been reviewed by the AOJ; however, the Board finds that there is no prejudice to the Veteran, as the Board is remanding the claim and the agency of original jurisdiction (AOJ) will have an opportunity to consider the evidence submitted since the statement of the case.  See 38 C.F.R. § 20.1304.  The remainder of the documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the present appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted by the parties to the Joint Motion, the September 2011 VA examiner concluded that the Veteran's low back disorder existed prior to service and may have been aggravated while on active duty, but not to a significant degree.  However, in the medical history section of the report, the examiner also stated that the disorder "did not seem to be aggravated by his service."  The parties found that these varying phrases did not constitute a clear conclusion, and therefore, remanded the case.  Accordingly, the Board finds that an additional VA medical opinion is needed.

Additionally, as the record reflects that the Veteran receives treatment through VA,   all outstanding, relevant VA treatment records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated since February 2015.  

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the September 2011 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current low back disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statement submitted by the Veteran.  

The examiner should specifically consider the June 1968 report of medical history that contains a notation of "recurrent back pain" and "back tight at times, mild," the October 1968 service treatment record that contains a notation that the Veteran had a five-year history of back pain and that he specifically denied having any trauma to his back, and the December 1968 Naval Aptitude Board Report.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether the Veteran had a low back disorder that clearly and unmistakably preexisted his period of active duty.  If so, he or she should state whether there was an increase in the severity of the preexisting low back disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

If the examiner determines that the low back disorder did not preexist the Veteran's period of active duty, he or she should state whether it is at least as likely as not that the Veteran has a low back disorder that manifested in or is otherwise related to his military service, including any swimming exercises, military duties, and symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




